ORDER
TMs matter having been duly presented to the Court by David E. Johnson, Jr., Esquire, Director of the Office of Attorney Ethics, and with the consent of respondent, RUTH A. RIFKIN of PHILADELPHIA, PENNSYLVANIA, and her counsel, Thomas N. Ganiaris, Esquire, and the Office of Attorney Ethics and respondent having agreed that respondent lacks the capacity to engage in the practice of law and should be transferred to disability inactive status in accordance with Rule 1:20-12, and good cause appearing;
It is Ordered that pursuant to Rule 1:20-12, RUTH A. RIFKIN, admitted to practice in this state in 1990, is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that RUTH A. RIFKIN is hereby restrained and enjoined from practicing law during the period that she remains on disability inactive status; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution maintained by RUTH A. RIFKIN pursuant to Rule 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that RUTH A. RIFKIN shall comply with Rule 1:20-20 governing suspended, disbarred and incapacitated attorneys.